DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Remarks and an IDS filed on 01/28/22. No claims have been amended, added or cancelled. Accordingly, claims 1-2, 4, 7-8 and 29 remain under examination on the merits and claims 15-18, 20-23, 26 and 30-34 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan (WO 2014100231 or US 20150313868) (Citations in the Office Action are from the US version) in view of Vahervuo (US 20130274330) and Yamamoto et al (5,756,123). 

Morgan teach pharmaceutical compositions in which isolated cannabinoid receptor modulators are optionally combined with terpene blends in a pharmaceutically acceptable carrier (See abstract).
The said cannabinoid receptor modulator agonist is a CB receptor agonist or a modifier selected from the group consisting of tetrahydrocannabinol (THC), delta 9 THC, dronabinol, nabilone, cannabidiol (CBD), etc, and combinations thereof (See [0036]).
Morgan teach administering to a subject the said composition comprising a blend of CBD and THC in a weight ratio of between about 3 and 400 mg to about 0.0001 and 10 mg, respectively (See [0052]).
CB agonist administered orally. At least one suitable drug is nabilone, a synthetic cannabinoid. Chemically, nabilone is similar to the active ingredient found in naturally occurring 9THC. Nabilone can be administered orally at doses ranging from 0.005 mg to 200 mg, preferably 1 mg to 100 mg in a capsule. In a more preferred embodiment nabilone is administered orally at 0.05, 0.5, 1, or 2 mg and two to three times a day (See [0097]). The said composition may be administered orally in the form of capsules or tablets, powders, granules, etc, (See [0062], [0112] and [0125]).
Morgan discloses that in solid dosage forms for oral administration (capsules, tablets, pills, dragees, powders, granules and the like), active ingredient(s) (in their micronized form) are mixed with one or more pharmaceutically-acceptable carriers or fillers, such as starches, lactose, sucrose, glucose, diluents such as microcrystalline cellulose, and sodium starch glycolate, etc. In capsules the pharmaceutical compositions may also comprise buffering agents. Solid compositions may be filled into hard-filled gelatin capsules using excipients such as lactose or milk sugars (See [0126]-[0127] and [0130]).
It is disclosed that the said solid dosage forms of the pharmaceutical compositions, such as dragees, capsules, pills and granules, may be prepared with coatings and shells. The active ingredient(s) can also be in microencapsulated form (See [0128]).
Morgan discloses solid dosage forms comprising one or more cannabinoids and excipients such as sodium starch glycolate. However Morgan lacks a specific disclosure on the granules comprising sodium starch glycolate or the capsule shell comprising 

Vahervuo teach oral dosage forms in the form of capsules comprising granules, including a hard gelatine capsule comprising the granules or the granule mixture (See abstract, [0077]-[0078]). 
In Example 3, Vahervuo disclose a formulation comprising intra-granular excipients comprising microcrystalline cellulose and extra-granular excipients comprising sodium starch glycolate (See [0159]). 

Yamamoto et al’s teaching are delineated above and incorporated herein. Specifically, Yamamoto et al disclose a capsule shell comprising 79.6-98.7% by weight of a hydroxypropylmethyl cellulose. The capsule shell exhibits disintegrating ability equivalent to gelatin shells without degrading that ability even under special conditions containing much calcium ions (See abstract).

It would have been prima facie obvious to one of ordinary skill in the art to have combined the teaching of Vahervuo and Yamamoto et al with that of Morgan to arrive at the claimed invention.  It would have been obvious to do so because Morgan teach a capsule preparation comprising one or two cannabinoid compounds and suitable excipients for oral administration to a subject in need thereof.  While Morgan teach a solid dosage form such as a tablet, capsule or granules and disclose that the tablets may comprise sodium starch glycolate as a disintegrant, the said compound for 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Furthermore, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 1-2, 4, 7-8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al (WO 2016092539) (Using its US version, US ) in view of Vahervuo (US 20130274330) and Yamamoto et al (5,756,123). 

Turner et al teach a composition comprising a therapeutically effective amount of tetrahydrocannabinol (THC), or cannabidiol (CBD) or a combination thereof for use in relieving migraine attack of a patient (See abstract). 
The said composition contains a predefined ratio of said CBD and said THC selected from the group consisting of about 1:1, 1:5, 5:1, 1:4 and 4:1, respectively (See [0011] and [0064]).
The said composition may comprise said THC in the range of about 0.2% to about 10% or a dosage unit comprising from about 0.5 mg to about 50 mg and may comprise the said CBD in the range of about 1% to about 50% or a dosage unit comprising from about 1 mg to about 300 mg (See [0020]-[0027]. 
It is also disclosed that the said composition is formulated in a dosage form selected from the group consisting of solid, liquid, oral, tablet, capsule, buccal, granules, powder or solid crystals, powder, etc, (See [0037]-[0090]).
It is further disclosed that the said composition additionally comprises at least one carrier or excipient selected from the group consisting of diluent, solvent, absorbent, anti-adherent, binder, coatings, disintegrant, polysaccharides, and any combination thereof (See [0041]-[0094]).
Turner et al state that cannabinol (CBN), cannabichromene (CBC), the acids (CBDA, CBGA, THCA) and propyl homologues (CBDV, CBGV, THCV) of CBD, cannabigerol (CBG) and THC, and tetrahydrocannabivarin acid (THC-V and THC-VA) 
The said composition comprises at least one of following cannabinoids or combinations of cannabinoids dosages: 1) THC at a dosage range of about 10 mg to about 50 mg; 2) CBD at about 50 mg; 3) THC at about 10 mg and CBD at about 5 mg; 4) THC and CBD at equal dosages of 20 mg; and 5) CBD at about 50 mg and THC at about 5 mg (See [0275]).
Turner et al discloses solid dosage forms comprising one or more cannabinoids and excipients such as binders and disintegrant. Turner et al lack a disclosure on the capsules or granules comprising sodium starch glycolate or the capsule shell comprising HMPC. However, these are known in the art as shown by Vahervuo and Yamamoto et al. 

Vahervuo teach oral dosage forms in the form of capsules comprising granules, including a hard gelatine capsule comprising the granules or the granule mixture (See abstract, [0077]-[0078]). 
In Example 3, Vahervuo disclose a formulation comprising intra-granular excipients comprising microcrystalline cellulose and extra-granular excipients comprising sodium starch glycolate (See [0159]). 

Yamamoto et al’s teaching are delineated above and incorporated herein. Specifically, Yamamoto et al disclose a capsule shell comprising 79.6-98.7% by weight of a hydroxypropylmethyl cellulose. The capsule shell exhibits disintegrating ability equivalent to gelatin shells without degrading that ability even under special conditions containing much calcium ions (See abstract).

It would have been prima facie obvious to one of ordinary skill in the art to have combined the teaching of Vahervuo and Yamamoto et al with that of Turner et al to arrive at the claimed invention.  It would have been obvious to do so because Turner et al teach a capsule preparation comprising one or two cannabinoid compounds and suitable excipients for oral administration to a subject in need thereof.  Turner et al teach a solid dosage form such as a tablet, capsule or granules and disclose that the said dosage forms comprise suitable excipients such as a disintegrants and diluents. While Turner et al do not expressly disclose sodium starch glycolates, it is known in the art that sodium starch glycolate can be successfully added in granulation methods and capsule fills for better delivery of an active compound to a subject in need of an efficient treatment, as taught by Vahervuo. Vahervuo also exemplify a formulation comprising granules of an active agent and microcrystalline cellulose combined with an extra-granular agent such as sodium starch glycolate and filled into a capsule. Additionally, Yamamoto et al teach that hard capsule shells made of hydroxymethyl cellulose (HPMC) are superior to hard gelatin capsules. Accordingly, one of ordinary skill in the art would have been motivated to have prepared granules comprising one or two cannabinoids and microcrystalline cellulose mixed with sodium starch glycolate filled into a hard shell HPMC capsule with a reasonable expectation of success. 
Thus, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads 
Furthermore, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Response to Arguments
Applicant's arguments filed 01/28/22 have been fully considered but they are not persuasive. Applicant’s arguments regarding the rejections under anticipation and obviousness over De Vries et al are persuasive and as such the said rejections are withdrawn. 
In reference to the rejection of claims over Morgan et al in view of Vahervuo and Yamamoto et al, Applicant’s first argument is that Morgan et al teach compositions comprising cannabinoid receptor modulators, optionally in combination with terpenes. Next argument is that Morgan do not teach the use of sodium starch glycolate in a capsule formulation (See Remarks, page 13).   
The above arguments are not persuasive. Morgan et al specifically disclose that “said cannabinoid receptor modulator agonist is a CB receptor agonist or a modifier selected from the group consisting of phytocannabinoids, tetrahydrocannabinol (THC) ….. (nabilone), cannabidiol (CBD), …., other natural or endogenous endocannabinoid derivatives, and combinations thereof” (See [0036] and [0045]). Morgan et al also disclose that “the CB agonist is administered orally. At least one suitable drug is nabilone, a synthetic cannabinoid” (See [0097]). Furthermore, Morgan et al disclose that as used herein pertains to all different cannabinoids which have been isolated from the cannabis sativa plant or synthetically created to have activity involving the endocannabinoid system. The term cannabinoid includes but are not limited to all classes of cannabinoids from cannabis derived from cannabigerol-type compounds including (9THC), cannabidiol (CBD), cannabinol (CBN), ……” (See [0068]). 
As such Morgan et al teach the use of both naturally extracted cannabinoids from cannabis plant and synthetically created. 
Morgan et al disclose making solid dosage forms including capsules, granules, powders and tablets and disclose that the solid dosage forms may be in a gelatin capsule shell and teach using sodium starch glycolate in tablets but not in capsules. However, Vahervuo exemplify a formulation comprising granules of an active agent and microcrystalline cellulose combined with an extra-granular agent such as sodium starch glycolate and filled into a capsule (See [0159]-[0163]). Yamamoto et al teach that hard capsule shells made of hydroxymethyl cellulose (HPMC) are superior to hard gelatin capsules. Accordingly, the combination of Morgan, Vahervuo and Yamamoto would have led one of ordinary skill in the art to the claimed invention. In other words, each and every element of the claimed dosage form is taught by the prior art and it is not inventive to combine known elements. 
Applicant’s next argument is that Morgan teach capsules but all examples are to administration by oral gavage (See Remarks, page 13).   
The above arguments are not found persuasive. Morgan repeatedly discloses making the formulations into granules, powders and capsules for oral administration oral gavage are administration to animals for testing, which is a typical practice in the art.
Applicant makes further argument on this issue by stating that “Regardless of Morgan’s reasons for employing oral gavage administration, the oral gavage would not be understood to be an oral solid dosage form, and the oral gavage examples (Examples 3 and 4) are the only examples of cannabinoid formulations in Morgan. Moreover, Morgan paragraphs [0062], [0095], [0097], [0125], and [0126] do not disclose “making” granules, powders, and capsules: [0062] is about routes of administration, [0095] is about additional ingredients,…... Applicant respectfully submits that there is a difference between reciting a laundry list of dosage forms or possible excipients, and providing guidance on how to make the dosage form; Applicant also respectfully reminds the Office that the Wands factors for enablement — including enablement of references applied by the Office in a rejection — include, inter alia, the level of predictability in the art, the amount of direction provided by the inventor, and the existence of working examples. MPEP 2164.01(a)” (See Remarks, page 14).
The above arguments are neither persuasive nor commensurate with the scope of claims. Firstly, it is noted that examined claims are drawn to an oral solid dosage form or a powder blend and not to a method of making the said oral dosage form. Secondly, the reference is not required to show how to make a formulation to anticipate or render it obvious. Morgan clearly and repeatedly teach oral dosage forms including capsules, granules and tablets. Regarding gavage argument, it is further noted that gavage is defined as: the administration of food or drugs by force, especially to an animal, typically through a tube leading down the throat to the stomach., which still meets oral administration. Thirdly, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. In re Boe, 355, F.2d 961, 148 USPQ 510, 510 (CCPA 1966). Fourthly, Morgan meets the In re Wands factors for enablement because it teaches pharmaceutical compositions in the form of granules, or filled into a capsule for oral administration. To rebut this, Applicant should show why one of ordinary skill in the art would not be fully apprised of the said dosage form from Morgan’s disclosure. Additionally, Morgan teaching a list of dosage forms or excipients does not teach away from their teaching on granules or capsules comprising an active agent selected from a cannabinoid extract and microcrystalline cellulose. In other words, teaching more is not a teaching away or negative factor. It is also noted that examined claims use the open transitional phrase of “comprising” which allows for inclusion of unrecited components.
Applicant also points to the difficulty of making dried solid granules of cannabinoid extracts which are intransigent oils/liquids. Applicant argues that the inventors have unexpectedly discovered that making a granule of cannabinoid extracts with microcrystalline cellulose placed into a hard-fill capsule does not leak oil (See Remarks, page 13).
The above argument is not persuasive because Morgan teach making granules and powders of cannabinoids such as CBD and microcrystalline cellulose into a capsule. Similarly, Turner et al teach making solid dosage forms including tablet, granules, powder and capsules comprising cannabinoids and suitable excipients. Thus, the same advantage is expected.
With regard to the teaching of Vahervuo, Applicant argues that “Even if Vahervuo could be construed to teach what the Office alleges, Vahervuo still does not fully remedy the defects of Morgan discussed above. In particular, Vahervuo is silent on cannabinoids; so Vahervuo would not contribute to any reasonable expectation that combining cannabinoid extract with microcrystalline cellulose would yield granules containing them, or that cannabinoid extract, microcrystalline cellulose, and sodium starch glycolate could be combined to form a powder blend. Therefore, Vahervuo cannot remedy the defects of Morgan in failing to enable one of ordinary skill in the art to prepare the instantly claimed cannabinoid granules, much less to formulate them into an oral solid dosage form or powder blend as presently claimed” (See Remarks, page 15).
The above argument is also not found persuasive. Morgan teach a solid dosage form such as powder, granule, capsule or tablet comprising the active agent, and excipients including fillers such as starches, and disintegrates such as starches. Morgan however, lists sodium starch glycolate for the preparation of a tablet. As such the rejection relies on the teaching of Vahervuo to show that the same disintegrate, i.e. sodium starch glycolate is known to be a suitable excipient for capsules. Vahervuo discloses formulation such as a capsule fill or a powder blend comprising a granule mixture comprising an active agent and microcrystalline cellulose combined with an extragranule excipient, the sodium starch glycolate. Thus, the combination of two references would have led one of ordinary skill in the art to the claimed solid dosage form.  In response to the argument that “Vahervuo is silent on cannabinoids” it is noted that if Vahervuo had disclosed cannabinoids as the active agent, it would have qualified as an anticipatory reference. 
Regarding the teaching of Yamamoto, again Applicant’s argument is that Yamamoto does not teach cannabinoid or granules comprising microcrystalline cellulose (See Remarks, page 15). 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The argument is not found persuasive because, as the rejection has clearly stated, Yamamoto is relied upon for its disclosure on the capsule shell material and not the composition or powder blend that it is filled with.  
Regarding the teaching of Yamamoto, Applicant also argues that the claims require a hard shell capsule wherein the shell is HPMC while Yamamoto teach a hard shell that contains gelling agents (See Remarks, page 16). 
The argument is not persuasive because the specification does not define “is HPMC” as being 100% HPMC. Yamamoto’s capsule shells also contain up to 98.7% HPMC, which is interpreted as a shell being HPMC.  
Regarding the rejection of claims over Turner in view of Vahervuo and Yamamoto, and specifically, the teaching of Turner, Applicant argues that “In contrast to the instant claims, Turner describes compositions comprising THC or CBD, and at least one carrier or excipient. While Turner also discloses administration of dosage forms such as tablets, capsules, granules, and powders (Turner at [0037]), the Office concedes that Turner provides no disclosure regarding the capsule shell being HPMC, as recited in instant claim 1, or regarding “the granules comprising sodium starch glycolate.” Office Action at page 13. As an initial matter, Applicant respectfully notes that, although instant claim 1 uses the open-ended transitional phrase “comprising” with respect to the contents of the granules, which comprise at least one cannabinoid extract from a cannabis plant and a pharmaceutically acceptable carrier comprising microcrystalline cellulose, sodium starch glycolate is recited separately from the granules. Accordingly, claim 1 on its face recites sodium starch glycolate outside the granules. Moreover, Applicant respectfully submits that Turner is completely silent on microcrystalline cellulose and sodium starch glycolate. For at least this reason, Turner cannot teach or suggest all of the claim features of independent claims 1 and 29” (See remarks, page 17). 
This argument is also not found persuasive. Again, the rejection is based on the combination of references, i.e. combination of teachings. While Turner does not teach the specific excipients as claimed, it does teach a pharmaceutical composition formulated in a dosage form including solid, oral, tablet, capsule, buccal, granules and powder. Turner also disclose that the said formulations comprise at least one carrier or excipient including binder, coatings, disintegrant, etc. Thus, one of ordinary skill in the art is more than motivated to have looked in the art for suitable excipients for such solid oral dosage forms such as powders and capsules. Vahervuo teaches and provides a powder blend or capsule comprising granules comprising an active agent and microcrystalline cellulose and the extragranule excipient sodium starch glycolate, which is known as a disintegrant. Thus, the rejection renders the claimed invention obvious. 
Applicant makes the same arguments regarding the teaching of Vahervuo and Yamamoto. The response is the same as stated above. 
The prior art references are properly combined, because they are in the field of Applicants’ endeavor or are reasonably pertinent to the particular problem with which the Applicants were concerned, and so may be relied upon as a basis for rejection of the claimed invention.  In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).
There is no evidence of an inventive step. The claims are rejected by prior art. 


Claims 1-2, 4, 7-8 and 29 are rejected. Claims 15-18, 20-23, 26 and 30-34 are withdrawn. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616